DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 9/8/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Tingting Liu (USPTO Reg. No. 76,256) in an interview on 11/1/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:


Claim Amendments
Claim 11 is amended to depend from Claim 1 as follows:

Claim 11. (Currently Amended)  The method for fabricating an optical element as claimed in claim 1[[8]], wherein the low-power ion-assisted deposition is performed without introduction of oxygen.

Allowable Subject Matter
Claims 1, 5-7 and 11-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various methods for fabricating an optical element, including:


    PNG
    media_image1.png
    221
    580
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:


    PNG
    media_image2.png
    174
    575
    media_image2.png
    Greyscale



With respect to Claim 12, although the prior art discloses various optical elements, including:


    PNG
    media_image3.png
    69
    571
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    146
    576
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image5.png
    46
    573
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    48
    573
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    96
    570
    media_image7.png
    Greyscale


With respect to Claims 5-7, 11 and 13-20, these claims each depend from Claim 1 or Claim 12 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
The following prior art document is considered pertinent to Applicant’s disclosure, as relating to conditions of beam voltage and beam current in ion-assisted deposition of dielectric layers, but does not otherwise appear to disclose or suggest the presently-claimed invention:  U.S. Patent No. 10,444,414 to Kawaji et al., having a prior published application U.S. Pat. Appl. Pub. No. 2018/0217303 of Kawaji et al. (see, e.g., TABLES 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Patent Examiner, Art Unit 2872